MEMORANDUM *
Hui Hao, a native and citizen of China, petitions for review from the Board of Immigration Appeals’ (“BIA”) affirmance of an immigration judge’s (“IJ”) denial of his petition for asylum, mandatory withholding of removal, and withholding under the Convention Against Torture (“CAT”).
First, substantial evidence supports the IJ’s adverse credibility determination. In particular, the IJ noted that Hao’s testimony was inconsistent with respect to the number of times he was required to report to the police station. This inconsistency goes to the heart of Hao’s claim. See Singh v. Gonzales, 439 F.3d 1100, 1108 (9th Cir.2006). Because “only one inconsistency can be sufficient” to support an adverse credibility determination, Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001), we are not “compelled to conclude to the contrary,” with respect to the credibility determination. 8 U.S.C. § 1252(b)(4)(B). Similarly, because Hao failed to qualify for asylum, he necessarily fails to qualify for withholding of removal as well. See Acewicz v. INS, 984 F.2d 1056,1062 (9th Cir.1993).
Hao’s GAT claim turns on whether he will practice Falun Gong on return to China. As the IJ previously found Hao’s claim that he had practiced Falun Gong in China incredible, substantial evidence supports a finding that Hao would not practice on his return. Thus Hao is not entitled to CAT relief. See Farah v. Ashcroft, 348 F.3d 1153, 1157 (9th Cir.2003).
Finally, we conclude that translation and other alleged due process errors did not affect the outcome of the proceedings. See Acewicz, 984 F.2d at 1063.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.